SEITZ, Circuit Judge
(dissenting).
The district court decided that under the Collective Bargaining Agreement (“Agreement”) the correctness of the Committee’s ruling was not subject to judicial review in the absence of relevant fraud, deceitful action or dishonest con*43duct. Having found no such evidence, it dismissed the complaint. The majority apparently agree with the district court that there was no fraud, etc. in this matter. However, I infer from the majority opinion that the issue is seen as one going to the “jurisdiction” of the Committee to decide the particular grievance. So viewed, they test the Committee’s decision by a standard of “reasonableness.” I cannot agree that under the language of this Agreement the particular grievance issue decided by the Committee — whether the M & G — Eastern transaction involved a merger or absorption — was one going to its jurisdiction. The grievance raised a threshold problem of interpretation for the Committee but, in my view, that matter came quite clearly within the ambit of the substantive provisions of Article 6, Section 6:
“Unless otherwise expressly provided in this Agreement, any and all disputes, including interpretations of contract provisions, arising under, out of, in connection with, or in relation to this collective bargaining agreement shall be subject to the grievance procedure of the Agreement.”
The majority have apparently determined that the broad substantive provision of the quoted Article and Section are not applicable in deciding the Committee’s right to make the ruling in dispute. They conclude that they are therefore entitled to test the ruling by a “reasonableness” rather than a “fraud” etc., standard. It is not clear to me how the majority are able to avoid the impact of the substantive provisions of Article 6, Section 6. In my view such provisions are applicable unless it can be said that Article IV, Section 5 (mergers, etc.) is a provision of the kind contemplated by the introductory language of Article 6, Section 6 (“Unless otherwise expressly provided in this Agreement * * *”).
There is no doubt that the introductory language of Article 6, Section 6 imposes a limitation on the broad power otherwise conferred on the Committee by that Article and Section. But even if the issue be judged by a “reasonableness” standard, I am unable to find that the Article IV, Section 5 is a provision “otherwise expressly” applicable. Article 6 is headed “Grievance Machinery.” The sections thereunder concern themselves solely with the various steps to be taken in processing a grievance. In this setting it seems fair to say that the clause “Unless otherwise expressly provided in this Agreement,” refers solely to other provisions of the Agreement which either remove particular grievances, in whole or in part, from the operation of Article 6 or set forth different procedures to cover them.
I think the reasonableness of the foregoing interpretation is supported by an examination of the entire Agreement. For example, Article 8, headed “No Strikes or Lockouts,” deals first with those matters which are to be settled by the Committee, and then reads:
“ * * * except for the following direct violations, which are indisputable:
1. Non-payment of the established rates provided in Article 20, Section 2, 4(a) and (b).
2. Non-payment of health and welfare contributions as provided for in this Agreement.
3. Non-payment of pension contributions as provided for in this Agreement.”
The quoted language seems to me to remove that particular subject matter from the operation of Article 6.
Article 9(A), Section 3 and Article 9 (B), Section 3, dealing with “Protection of Rights” of employees, both explicitly provide that in processing grievances, the parties may proceed to the Committee “without taking any intermediate steps, any other provisions [in one case ‘provision’] of this Agreement to the contrary notwithstanding.” The last paragraph of Article 30, Section 2 also contains provisions at variance with some of the mechanics of the grievance procedure set forth in Article 6.
*44Thus, there are several provisions in the Agreement which, in my opinion, are of the type contemplated by the introductory language of Article 6, Section 6. In contrast, I can find no language in Article IV, Section 5 which removes its subject matter from the operation of the Article 6, Section 6. Nor can I find in it any language which sets forth a procedure which differs from that provided by Article 6. Article IV, Section 5 recites that the Article 6 grievance, procedure shall control such matter. One might ordinarily attribute significance to such a particular provision in order to avoid a finding that it serves no particular purpose. But a reading of the Agreement shows that similar language is found in at least 13 other provisions of the Agreement. Thus, the particular reference to Article 6 cannot be accorded significance under the circumstances. Finally, I think the language of footnote 8 in Humphrey v. Moore, 375 U.S. 335, 84 S.Ct. 363 (1954) is not applicable to the crucial issue in this case because the Supreme Court was not there concerned with an Agreement containing, inter alia, the crucial introductory language of Article 6, Section 6.
In reviewing the Committee’s decision I think the Court was required to interpret the Agreement on the basis that the substantive provisions of Article 6, Section 6 were controlling. So viewed, the district court properly concluded that the correctness of the Committee’s decision interpreting the Agreement in relation to the M & G — Eastern transaction was not subject to judicial review.
The parties to the Agreement have seen fit to give the Committee rather broad and conclusive power to interpret and apply it. The law, for the most part, honors such provisions. Obviously some grievance determinations will be made which courts will consider “wrong” or “unfair.” I confess that such is my reaction to the merits of the Committee’s decision here. But, with deference, the “risk” is inherent in according finality to non-judicial determinations.
I would affirm the district court.